      Case 1:20-cv-00230-ECM-SRW Document 1 Filed 04/02/20 Page 1 of 11



                      IN THE UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF ALABAMA
                               SOUTHERN DI       MED
JULIANNA BARNES and ALEXANDRA                      2020 APR -2 A 11: 31        PLAINTIFFS
COLEMAN, Each Individually and on
Behalf of All Others Similarly Situated         DEBRA P. HACKETT;CLK
                                                  U.S. DISTRICT COURT •
                                                 MIDDLE 11.1i STRICT ALA
vs.                                   No. 1:20-cv- 230-ECM-SRW


VANESSA WOODARD •                                                             DEFENDANT •


                   ORIGINAL COMPLAINT—COLLECTIVE ACTION

       COME NOW Plaintiffs Julianna Barnes and Alexandra Coleman (collectively

"Plaintiffs"), each individually and on behalf of all others similarly situated, by and

through their attorneys Jon Goldfarb of Wiggins Childs Pantazis Fisher & Goldfarb, LLC,

and Courtney Lowery and Josh Sanford of the Sanford Law Firm, PLLC, and for their

Original    Complaint—Collective      Action    against     Defendant   Vanessa     Woodard

("Defendant), they do hereby state and allege as follows:

                                 I.      INTRODUCTION

       1.     Plaintiffs, each individually and on behalf of all other servers employed by

Defendant, bring this action under the Fair Labor Standards Act, 29 U.S.C. § 201, et

seq. ("FLSA"), for declaratory judgment, monetary damages, liquidated damages,

prejudgment interest, and costs, including a reasonable attorney's fee, as a result of

Defendant's failure .to pay Plaintiffs and all others similarly situated minimum wages as

required by the FLSA.

       2.     Upon information and belief, for at least three (3) years prior to the filing of

this Complaint, Defendant has willfully and intentionally committed violations of the
                                           Page 1 of 11
                           Julianna Barnes, et al. v. Vanessa Woodard
                            U.S.D.C.(M.D. Ala.) Case No. 1:20-cv-
                              Original Complaint—Collective Action
      Case 1:20-cv-00230-ECM-SRW Document 1 Filed 04/02/20 Page 2 of 11



FLSA as described, infra.

                            II.     JURISDICTION AND VENUE

       3.        The United States District Court for the Middle District of Alabama has

subject matter jurisdiction over this suit under the provisions of 28 U.S.C. § 1331

because this suit raises federal questions under the FLSA.

       4.     The acts complained of herein were committed and had their principal

effect against Plaintiffs within the Southern Division of the Middle District of Alabama.

Therefore, venue is proper within this District pursuant to 28 U.S.C.§ 1391.

                                    III.      THE PARTIES

       5.     Plaintiff Julianna Bames ("Barnes") is an individual and citizen and

resident of Coffee County.

       6.     Plaintiff Alexandra Coleman ("Coleman") is an individual and citizen and

resident of Coffee County.

       7.      Defendant is an individual and resident of Alabama.

       8.      Defendant owns and operates a restaurant called The Barrel Room.

       9.      Defendant maintains a website at http://www.barrelroom.co/.

                              IV.     FACTUAL ALLEGATIONS

       10.    Plaintiffs repeat and re-allege all the preceding paragraphs of this

Complaint as if fully set forth in this section.

       11.     Defendant is an owner, principal, officer and/or director of The Barrel

Room.

       12.     Defendant manages and controls the day-to-day operations of The Barrel

Room, including but not limited to the decision to not pay Plaintiffs minimum wage.

                                             Page 2 of 11
                             Julianna Barnes, et al. v. Vanessa Woodard
                              U.S.D.C.(M.D. Ala.) Case No. 1:20-cv-
                                Original Complaint—Collective Action
     Case 1:20-cv-00230-ECM-SRW Document 1 Filed 04/02/20 Page 3 of 11



        13.     Defendant's annual gross volume of sales made or business done was not

less than $500,000.00 (exclusive of excise taxes at the retail level that are separately

stated) during each of the three calendar years preceding the filing of this Complaint.

        14.     During each of the three years preceding the filing of this Complaint,

Defendant ernployed at Ieast two individuals who were engaged in interstate commerce

or in the production of goods for interstate commerce, or had employees handling,

selling, or otherwise working on goods or materials that had been moved in or produced

for commerce by any person.

        15.     Defendant was Plaintiffs' employer and the employer of the proposed

collective within the meaning of the FLSA, 29 U.S.C. § 203(d) at all times relevant to

this lawsuit.

        16.     Plaintiffs worked for Defendant during the three years preceding the filing

of this Complaint.

        17.     At all times material hereto, Plaintiffs have been entitled to the rights,

protection and benefits provided under the FLSA.

        18.     Plaintiffs were employed by Defendant as servers at Defendant's

restaurant in Enterprise during the time period relevant to this lawsuit.

        19.     Bames was employed as a server from December of 2019 to March of

2020.

        20.     Coleman was employed as a server from December of 2017 to June of

2018 and from October of 2018 to September of 2019.

        21.     Plaintiffs and other servers worked as hourly, non-exempt employees at

The Barrel Room.

                                            Page 3 of 11
                            Julianna Barnes, et al. v. Vanessa Woodard
                             U.S.D.C.(M.D. Ala.) Case No. 1:20-cv-
                               Original Complaint—Collective Action
      Case 1:20-cv-00230-ECM-SRW Document 1 Filed 04/02/20 Page 4 of 11



       22.     Defendant pays its servers less than the minimum wage of $7.25 per hour.

Instead of paying the required rninimum wage, Defendant purports to take advantage of

the tip credit allowed by 29 U.S.C. § 203(m).

       23.     Defendant does not inform its employees of the provisions of 29 U.S.C. §

203(m).

       24.     Defendant requires her servers to enter into a tip-pooling agreement as a

condition of employment. Each server is required to give a percentage of collected tips

to management to be redistributed to other employees.

       25.     Defendant told servers that the collected tips were distributed among

kitchen staff and other employees who do not "customarily and regularly receive tips"

within the meaning of 29 U.S.C. § 203(rn).

       26.    Some of the employees who were provided with money from the pool

were not employees who customarily and regularly receive tips. As a result, Defendant's

tip pool did not satisfy the requirements of the FLSA and Defendants are not eligible to

take the tip credit.

       27.     Plaintiffs and other servers performed both duties that generated tips,

such as delivering food to customers ("tipped work"), and duties that did not generate

tips, such as opening the restaurant, doing dishes and rolling silverware ("non-tipped

work").

       28.     Plaintiffs and other servers were required to work at or around $2.15 per

hour when the dining room was closed, when they were doing side work not in the

dining room, and also when they were doing cut work.




                                           Page 4 of 11
                           Julianna Barnes, et al. v. Vanessa Woodard
                            U.S.D.C.(M.D. AIa.) Case No. 1:20-cv-
                              Original Complaint—Collective Action
     Case 1:20-cv-00230-ECM-SRW Document 1 Filed 04/02/20 Page 5 of 11



        29.   Upon information and belief, Defendant does not distinguish between time

spent by servers on tipped work and time spent by servers on non-tipped work.

        30.   Non-tipped duties occupy more than twenty percent of Plaintiffs' time and

the time of other servers.

        31.   Some of the non-tipped work, such as cleaning, is unrelated to the tipped

work.

        32.   Defendant paid Plaintiffs and other servers the same rate—below the

applicable minimum wage—for both tipped work and non-tipped work.

        33.   As a result of the policies put in place by Defendant, Plaintiffs and other

servers were often required to perform non-tipped work for less than minimum wage.

        34.   Plaintiffs and other tipped servers are entitled to wages and compensation

based on the standard minimum wage for all hours worked.

        35.   Defendant knew, or showed reckless disregard for whether, the way it

paid Plaintiffs and other tipped servers violated the FLSA and AMWA.

                  V.      REPRESENTATIVE ACTION ALLEGATIONS

        36.   Plaintiffs repeat and re-allege all previous paragraphs of this Complaint as

though fully set forth herein.

        37.   At all relevant times, Plaintiffs and all others similarly situated have been

entitled to the rights, protections and benefits provided by the FLSA.

        38.   Plaintiffs brings their claim for relief for violation of the FLSA as a

collective action pursuant to Section 16(b) of the FLSA, 29 U.S.C.§ 216(b).




                                             Page 5 of 11
                             Julianna Barnes, et al. v. Vanessa Woodard
                              U.S.D.C.(M.D. Ala.) Case No. 1:20-cv-
                                Original Complaint—Collective Action
     Case 1:20-cv-00230-ECM-SRW Document 1 Filed 04/02/20 Page 6 of 11



        39.   Plaintiffs brings their FLSA claim on behalf of all servers who were paid

tips employed by Defendant at any time within the applicable statute of limitations

period, who are entitled to payment of the following types of damages:

        A.    A lawful minimum wage for all hours worked;

        B.    Liquidated damages; and

        C.    Attorney's fees and costs.

        40.   In conformity with the requirements of FLSA Section 16(b), each Plaintiff

has filed or will soon file her written Consent to Join this lawsuit.

        41.   The relevant time period dates back three years from the date on which

Plaintiffs' Original Complaint—Collective Action was filed herein and continues forward

through the date of judgment pursuant to 29 U.S.C. § 255(a).

        42.   The members of the proposed FLSA Collective are similarly situated in

that they share these traits:

        A.    They were subject to Defendant's policy of paying less than minimum

wage;

        B.    They had the same or similar job duties; and'

        C.    Their tipped wages were pooled and distributed, in part, to non-tipped

employees.

        43.   Plaintiffs are unable to state the exact number of the potential members of

the FLSA Collective but believe that the group exceeds ten persons.

        44.   Defendant can readily identify the members of the Section 16(b)

Collective. The names and physical addresses, email addresses and phone numbers

of the FLSA collective action plaintiffs are available from Defendant, and a Court-

                                            Page 6 of 11 -
                            Julianna Barnes, et al. v. Vanessa Woodard
                             U.S.D.C.(M.D. Ala.) Case No. 1:20-cv-
                               Original Complaint—Collective Action
     Case 1:20-cv-00230-ECM-SRW Document 1 Filed 04/02/20 Page 7 of 11



approved Notice should be provided to the FLSA collective action plaintiffs via first class

mail, email and text message to their Iast known physical and electronic mailing

addresses and cell phone numbers as soon as possible, together with other documents

and information descriptive of Plaintiffs FLSA claim.

       45.    At all relevant times, Defendant directly hired members of the FLSA

Collective to work in restaurants, paid them wages, controlled their work schedules,

duties, protocols, applications, assignments and employment conditions, and kept at

least some records regarding their employment.

       46.    At all relevant times, each member of the FLSA Collective regularly
                                                   (
engaged in interstate commerce or handled, sold, or otherwise worked with goods or

materials that had been moved in or produced for interstate commerce.

                          VI.   FIRST CLAIM FOR RELIEF
                 (Collective Action Claim for Violation of the FLSA)

       47.    Plaintiffs repeat and re-allege all previous paragraphs of this Complaint as

though fully set forth herein.

       48.    This is a collective action filed on behalf of all tipped servers employed by

Defendant to recover monetary damages owed by Defendant to Plaintiffs and members

of the putative collective for unpaid wages because they were subject to an invalid tip

pool and they were required to spend more than 20% of their time on non-tipped duties.

       49.    Plaintiffs bring this action on behalf of themselves and all other similarly

situated employees, former and present, who were and/or are affected by DefendanVs

willful and intentional violation of the FLSA.

       50.    At all relevant times, Plaintiffs and all similarly situated employees have

been entitled to the rights, protection, and benefits provided by the FLSA.
                                            Page 7 of 11
                            Julianna Barnes, et al. v. Vanessa Woodard
                             U.S.D.C.(M.D. Ala.) Case No. 1:20-cv-
                               Original Complaint—Collective Action
      Case 1:20-cv-00230-ECM-SRW Document 1 Filed 04/02/20 Page 8 of 11



       51.     At aIl relevant times, Plaintiffs and all similarly situated employees have

been "employeee of Defendant, as defined by 29 U.S.C.§ 203(e).

       52.     At all relevant times, Defendant was an "employer of Plaintiffs and all

other similarly situated employees, as defined by 29 U.S.C.§ 203(d).

       53.     Defendant subjected Plaintiffs and similarly situated employees to an

invalid tip pool.

       54.     Defendant failed to pay Plaintiffs and all similarly situated employees the

minimum wages required under the FLSA for tipped work and for non-tipped work.

       55.     Because these employees are similarly situated to Plaintiffs, and are owed

compensation for the same reasons, the proposed collective is properly defined as

follows:

                        All servers within the past three years.

       56.     At aIl relevant times, Defendant willfully failed and refused to compensate

Plaintiffs and other similarly situated employees for all hours worked at the standard

minimum wage under the FLSA because Defendant subjected Plaintiffs and similarly

situated employees to an invalid tip pool, and additionally Defendant paid Plaintiffs and

other similarly situated employees around $2.15 per hour for non-tipped work.

       57.     Defendant's violations entitle Plaintiffs and all other similarly situated

employees to compensatory damages calculated as the full amount of wages owed at

the applicable minimum wage, less the amount of wages actually received.

       58.     Defendant's violations entitle Plaintiffs and all other similarly situated

employees to liquidated damages pursuant to 29 U.S.C. § 216(b) of an amount equal to

compensatory damages.

                                            Page 8 of 11
                            Julianna Barnes, et al. v. Vanessa Woodard
                             U.S.D.C.(M.D. Ala.) Case No. 1:20-cv-
                               Original Complaint—Collective Action
     Case 1:20-cv-00230-ECM-SRW Document 1 Filed 04/02/20 Page 9 of 11



       59.    Plaintiffs and alI other similarly situated employees are entitled to an

award of their attorneys fees and court costs pursuant to 29 U.S.C.§ 216(b).

                          VII. SECOND CLAIM FOR RELIEF
                      (Individual Claim for Violation of the FLSA)

       60.    Plaintiffs repeat and re-allege all previous paragraphs of this Complaint as

though fully set forth herein.

       61.    At all relevant times, Plaintiffs have been entitled to the rights, protection,

and benefits provided by the FLSA.

       62.    At all relevant times, Plaintiffs have been an "employee' of Defendant as

defined by 29 U.S.C.§ 203(e).

       63.    At all relevant tirnes, Defendant was an "employer of Plaintiffs as defined

by 29 U.S.C.§ 203(d).

       64.    Defendant failed to pay Plaintiffs the minimum wages required under the

FLSA for tipped work and for non-tipped work.

       65.    Defendants violations entitle Plaintiffs to compensatory damages

calculated as the full amount of wages owed at the applicable minimum wage and

overtime rate, less the amount of wages actually received.

       66.    Defendants violations entitle Plaintiffs to liquidated damages pursuant to

29 U.S.C.§ 216(b)of an amount equal to compensatory damages.

       67.    Plaintiffs are entitled to an award of their attorney's fees and court costs

pursuant to 29 U.S.C.§ 216(b).




                                            Page 9 of 11
                            Julianna Barnes, et al. v. Vanessa Woodard
                             U.S.D.C.(M.D. Ala.) Case No. 1:20-cv-
                               Original Complaint—Collective Action
     Case 1:20-cv-00230-ECM-SRW Document 1 Filed 04/02/20 Page 10 of 11



                              vlll.    PRAYER FOR RELIEF

       WHEREFORE, prernises considered, Plaintiffs Julianna Barnes and Alexandra

Coleman, each individually and on behalf of alI others similarly situated, respectfully

request this Court grant the following relief:

       A.     That Defendant be summoned to appear and answer herein;

       B.     That Defendant be required to account to Plaintiffs, the collective

members and the Court for all of the hours worked by Plaintiffs and the collective

members and all monies paid to them;

       C.     A declaratory judgment that Defendant's practices alleged herein violate

the Fair Labor Standards Act, 29 U.S.C. § 201, et seq., and attendant regulations at 29

C.F.R. § 516, et seq.;

       D.     Certification of, and proper notice to, together with an opportunity to

participate in the litigation, all qualifying current and former employees;

       E.     Judgment for damages for all unpaid back wages at the applicable

minimum wage owed to Plaintiffs and members of the collective from a period of three

(3) years prior to this lawsuit through the date of trial under the Fair Labor Standards

Act, 29 U.S.C.§ 201, et seq., and attendant regulations at 29 C.F.R.§ 516, et seq.;

       F.     Judgment for liquidated damages pursuant to the Fair Labor Standards

Act, 29 US.C.§ 201, et seq., and attendant regulations at 29 C.F.R. § 516, et seq., in an

amount equal to all unpaid back wages at the applicable minimum wage from a period

of three (3) years prior to this lawsuit through the date of trial owed to Plaintiff and

members of the class and collective;

       G.     An order directing Defendant to pay Plaintiffs and members of the

                                           Page 10 of 11
                            Julianna Barnes, et al. v. Vanessa Woodard
                             U.S.D.C.(M.D. Ala.) Case No. 1:20-cv-
                               Original Complaint—Collective Action
     Case 1:20-cv-00230-ECM-SRW Document 1 Filed 04/02/20 Page 11 of 11



collective pre-judgment interest, reasonable attorneys fees and all costs connected with

this action; and

       H.     Such other and further relief as this Court may deem just and proper.

                                                    Respecffully submitted,

                                                    JULIANNA BARNES and ALEXANDRA
                                                    COLEMAN,Each Individually
                                                    and on Behalf of All Others
                                                    Similarly Situated, PLAINTIFFS

                                                   WIGGINS CHILDS PANTAZIS FISHER
                                                   & GOLDFARB, LLC
                                                   301 19TH STREET NORTH
                                                   BIRMINGHAM, ALABAMA 35203
                                                   TELEPHONE:(205)314-0188
                                                   FACSIMI      5)254-1500

                                                   /s/
                                                   Jon    G ldfarb (asb-5401-f58j)
                                                   lcciwiqclinschilds.com

                                                   SANFORD LAW FIRM, PLLC
                                                   ONE FINANCIAL CENTER
                                                   650 SOUTH SHACKLEFORD,SUITE 411
                                                   LITTLE ROCK, ARKANSAS 72211
                                                   TELEPHONE:(501)221-0088
                                                   FACSIMILE:(888)787-2040

                                                   Courtney Lowery
                                                   Ark. Bar No. 2019236
                                                   courtnevsanfordlawfirm.com
                                                   PHV To Be Filed

                                                    Josh Sanford
                                                    Ark. Bar No. 2001037
                                                    losh@sanfordlawfirm.com
                                                    PHV To Be Filed




                                          Page 11 of 11
                           Julianna Barnes, et al. v. Vanessa Woodard
                            U.S.D.C.(M.D. Ala.) Case No. 1:20-cv-
                              Original Complaint—Collective Action
